Citation Nr: 1436127	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  06-00 399A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a central nervous system condition characterized as dizziness, to include as secondary to service connected diabetes insipidus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for macular degeneration, to include as secondary to service connected diabetes insipidus.


REPRESENTATION

Appellant represented by:	Catherine Wong, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1946 to January 1947.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which denied the Veteran's request to reopen his claim for service connection for macular degeneration.  The rating decision also denied his claim for service connection for a central nervous system condition.  

The Veteran testified before a DRO at several hearings.  Hearing transcripts have been associated with the claims file.

In September 2009 and August 2011, the Board remanded the instant claims for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.
The Board notes that the Veteran did not request a Board hearing in his March 2009 Substantive Appeal, VA Form 9.  However, Veteran's representative requested a videoconference hearing in October 2013 and January 2014.  

In light of the above, the case must be remanded to the RO to schedule the Veteran for a videoconference hearing before the Board.  See 38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran must be scheduled for a videoconference hearing before the Board.  The Veteran and his representative must be provided proper notice of the date and time of the scheduled hearing.  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



